— Order, Supreme Court, Bronx County (Barry Salman, J.), entered March 5, 1992, which dismissed a petition, in a proceeding pursuant to CPLR article 78 challenging respondent’s denial of Petitions for Administrative Review (PAR) of 84 findings of willful overcharge, unanimously affirmed, without costs.
We have already determined that a rational basis exists for finding a garage rent overcharge and applying it to "all tenants of the building for whom garage service was provided in connection with the leasing or use of their apartment” (Matter of Netherland Operating Corp. v Eimicke, 135 AD2d *568352, 353, lv denied 71 NY2d 802). The resulting 84 compliance orders, which were reviewed in the consolidated PAR challenged in this proceeding, similarly have a rational basis. The owner failed to disprove willful overcharge (see, Matter of Metz v Division of Hous. & Community Renewal, 113 AD2d 758).
We have considered the owner’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Carro, Wallach and Asch, JJ.